Citation Nr: 1609404	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  09-50 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of mild anterior compression of L1 vertebra. 

2.  Entitlement to a rating in excess of 20 percent for bilateral hearing loss. 

3.  Entitlement to service connection for exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1957 to February 1961. 

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California that in part granted service connection and a 10 percent rating for residuals of mild anterior compression of L1 vertebra, that granted an increased rating of 20 percent for bilateral hearing loss, and that denied service connection for exposure to ionizing radiation.

In March 2015, the RO granted a rating of 100 percent with special monthly compensation under 38 U.S.C.A. § 1114(k) for bilateral hearing loss, effective September 4, 2014.   

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO in January 2016.  A transcript of the hearing is associated with the claims file.  On the record during the hearing, the Veteran withdrew the appeal as to the denial of an increased rating for bilateral hearing loss and service connection for exposure to ionizing radiation.  

In correspondence in February 2016, the Vice Chairman of the Board advanced the appeal on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  



The issue of an initial rating in excess of 10 percent for residuals of mild anterior compression of L1 vertebra is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On the record during the January 2016 Board hearing, the Veteran withdrew the appeal of the denial of a rating in excess of 20 percent for bilateral hearing loss and service connection for exposure to ionizing radiation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the denial of a rating in excess of 20 percent for bilateral hearing loss are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal of the denial of service connection for exposure to ionizing radiation are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204 (2015).  

On the record during the January 2016 Board hearing, after certification of the appeal to the Board but prior to the promulgation of a decision, the Veteran withdrew his appeal as to of the denial of a rating in excess of 20 percent for bilateral hearing loss and service connection for exposure to ionizing radiation.   The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.


ORDER

The appeal as to the denial of a rating in excess of 20 percent for bilateral hearing loss is dismissed.

The appeal as to the denial of service connection for exposure to ionizing radiation is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Service records show that the Veteran sustained a compression fracture at L1 in a motor vehicle accident in June 1958.  The Veteran underwent 19 days of bed rest and exercise therapy and was returned to duty.  In a January 1961 discharge physical examination, a physician noted that the fracture had healed with a mild residual compression of the L1 vertebral body.  

Following a September 2008 VA examination of the lumbar spine, in November 2008, the RO granted service connection for residuals of mild anterior compression at L1 and assigned a 10 percent rating, effective May 5, 2008, the date of receipt of the claim for service connection.  In April 2009, July 2010, and October 2011, the Veteran expressed disagreement with the assigned rating, contending that it did not contemplate the progressive nature of his disability.  

During the January 2016 Board hearing, the Veteran testified that he had not received any medical examination or care for the lumbar spine disability since the September 2008 VA examination.  However, the record shows that he received VA emergency room care in December 2011 for a low back pain exacerbation after playing golf.  The diagnosis on that occasion was lumbar muscle strain.  He also underwent a comprehensive lumbar spine examination in September 2014.  

Nevertheless, in the January 2016 hearing, he testified that his disability had become progressively more severe since the previous summer because he could no longer play golf, had difficulty climbing stairs at home, used a cane, and experienced radiating pain to the lower extremities.  

When a veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993).   To ensure that the record reflects the current severity of the Veteran's lumbar spine disability and any emerging neurological complications, and in light of the Veteran's contentions of increased and additional symptomatology, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the service-connected disability.  38 C.F.R. § 3.159 (c) (2015). 

The Veteran has been receiving on-going outpatient treatment at VA clinics.  VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records pertaining to the veteran that are dated from March 2015 to the present.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask that he identify the provider(s) of any additional treatment or evaluation he has received for his lumbar spine disability, records of which are not already associated with the claims files, and to provide any releases necessary for VA to secure such records of treatment or evaluation. 

All reasonable attempts should be made to obtain complete records of all such treatment or evaluation from all sources identified by the Veteran.
 
2.  Secure for the claims file copies of the Veteran's relevant VA treatment records dated from March 2015 to the present and associate records received with the electronic claims files. 

3.  If any of the above-requested records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After obtaining all outstanding records, schedule the Veteran for a VA orthopedic examination for the service-connected lumbar spine disability to determine its current nature, severity, and limitation.  Provide the examiner access to the electronic record and request that the examiner review the record including the Veteran's lay statements and hearing testimony and note the review in an examination report. 

Any indicated evaluations, imaging studies, and tests should be conducted. 

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected lumbar spine including whether the Veteran has experienced any incapacitating episodes that required bed rest ordered by a physician during periods of flare-up pain and immobility.  

The examiner must also assess any neurological manifestations associated with Veteran's lumbar spine disability.

All opinions expressed should be accompanied by supporting rationale. 

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claim for a rating in excess of 10 percent for the service-connected lumbar spine disability based on the entire record since the award of service connection effective May 4, 2008.  If the claim remains denied, issue the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


